Citation Nr: 0726447	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for spondylosis of the 
lumbar spine, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from January 1967 to October 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which increased the rating from 10 percent to 20 
percent for the service-connected lumbar spine disability.  
The veteran disagreed with the assignment of only 20 percent, 
asserting that a rating in excess of 20 percent is warranted 
for the service-connected lumbar spine disability.  

In February 2006, the veteran testified at a personal hearing 
before a Veterans Law Judge sitting at the RO.  A transcript 
of his testimony is associated with the claims file.  The 
case was thereafter remanded to the RO, via the Appeals 
Management Center (AMC) for additional development.  

Before the case was returned to the Board for appellate 
review, the Veterans Law Judge who conducted the February 
2006 hearing retired from the Board.  As such, the veteran 
was informed of his right to request another personal 
hearing, conducted by a Veterans Law Judge who would 
ultimately decide his appeal.  In correspondence received at 
the Board in April 2007, the veteran indicated that he did 
not want an additional hearing.  

The veteran has raised the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities (TDIU).  The matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The service-connected spondylosis of the lumbar spine is 
manifested by complaints of pain with no more than moderate 
limitation of motion, and no more than moderate 
intervertebral disc syndrome with recurring attacks; neither 
severe lumbosacral strain, nor ankylosis, nor demonstrable 
deformity of vertebral body have ever been demonstrated.  

2.  Since September 23, 2002, the service-connected 
spondylosis of the lumbar spine has not been productive of 
incapacitating episodes of intervertebral disc syndrome.

3.  Since September 26, 2003, the service-connected 
spondylosis of the lumbar spine has not been productive of 
flexion of the thoracolumbar spine of 30 degrees or less.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected spondylosis of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (prior to September 26, 
2003); Diagnostic Codes 5237-5243 (in effect since September 
26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding the five elements of a service connection claim, 
service connection was already established for a back 
disability so any defect as to that aspect of the notice 
requirement is rendered moot.  The October 2002 notice 
advised the veteran on the evidence necessary to substantiate 
a claim for an increased rating.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Moreover, the veteran was 
provided with another duty-to-assist letter in August 2006 
which addressed the degree of disability and effective dates.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks a rating in excess of 20 percent for the 
service-connected spondylosis of the lumbar spine.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

During the course of this appeal, the regulations governing 
rating service-connected disabilities of the spine were 
amended.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, both the former and the current schedular 
criteria are considered.  Should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  

The veteran's service-connected spondylosis of the lumbar 
spine is currently rated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (pre-2003) for 
lumbosacral strain.  

Revised regulations for intervertebral disc syndrome 
(Diagnostic Code 5293) were made effective in September 2002, 
and revised regulations for all other disabilities of the 
spine were made effective in September 2003.  The veteran has 
been provided with notice of the revised regulations.  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 20 percent evaluation for 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5292 (2002) which evaluates 
limitation of motion of the lumbar spine.  Prior to the 
regulatory change, a 20 percent disability evaluation was 
assigned for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation was assigned for severe 
limitation of motion of the lumbar spine.  

The old criteria for rating intervertebral disc syndrome, in 
effect prior to September 23, 2002, provided a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as spinal stenosis 
(Diagnostic Code 5238), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, as it applies to the lumbar spine, a 
20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Higher ratings are available for 
more serious disablement.

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In particular, Diagnostic 
Code 5243 provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Finally, traumatic arthritis, under Diagnostic Code 5010 is 
to be rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ay involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

Service connection for spondylosis of the lumbar spine was 
granted pursuant to a November 2001 rating decision.  An 
initial 10 percent rating was assigned by analogy to 
lumbosacral strain.  

In conjunction with a September 2002 increased rating claim, 
the veteran's VA outpatient treatment records were obtained 
and associated with the claims file.  These records reflect 
that the veteran had a history of heroin abuse, as well as a 
history of squamous cell carcinoma of the throat which spread 
to his right jaw and nodes.  He was status post resection in 
the right jaw/neck in February 2002.  As a result of 
continued pain in that area, the veteran developed a narcotic 
addiction.  The VA records also show that the veteran was 
treated for COPD between 1999 and 2002.  It does not appear 
that the veteran was treated specifically for back pain in 
2002.  A physical examination report from August 2002, for 
example, revealed that the veteran did not complain of pain 
or tenderness in the back.

At a November 2002 examination performed on a fee-basis for 
VA, the veteran reported that he had back pain ever since 
service, which had progressively worsened over the years.  
Any prolonged sitting, standing, walking, bending and lifting 
exacerbated his pain.  The veteran described pain that 
radiated into his bilateral hip and upper aspects of the 
legs.  Any movement exacerbated the pain.  He also reported 
numbness in the right leg.  There was no history of loss of 
bowel or bladder function.  Although the veteran appeared in 
no acute distress, the examiner observed that the veteran 
appeared somewhat chronically ill, and was very thin.  He 
walked with the aid of the cane.  

On examination, leg lengths were equal.  Examination of the 
spine revealed slight thoracolumbar scoliosis with concavity 
to the right.  There was bilateral paraspinal muscle spasm in 
the lower lumbar region as well as tenderness.  Range of 
motion of the lumbar spine revealed positive straight-leg 
raising on the right at 30 degrees and on the left at 50 
degrees, in the supine position.  There was no CVA tenderness 
noted.  Range of motion of the lumbar spine was affected by 
pain, but it was not additionally affected by fatigue, 
weakness, lack of endurance or incoordination.  Flexion was 
limited to 60 degrees with pain.  Extension was limited to 5 
degrees with pain.  Right lateral was 20 degrees with pain, 
left lateral was 20 degrees with pain.  Right and left 
rotation was limited to 30 degrees each, with pain at the 
extremes of range of motion.  The feet were examined for 
signs of abnormal weight bearing, and there were no 
callosities, unusual shoe wear patterns or breakdown noted.  
The veteran had abnormal posture created by keeping his back 
stooped forward slightly.  The veteran's gait was abnormal.  
He walked very slowly and used a cane; however, he did not 
require an assistive device to ambulate.  

Testing of the deep tendon reflexes revealed that the 
bilateral Achilles reflexes were 1+, but the right was 
diminished in comparison to the left.  The bilateral patellar 
reflexes, as well as the other reflexes, were normal at 2+ 
and symmetric, bilaterally.  There was diminution of 
sensation in approximately the L5 and S1 nerve root 
distributions on the right leg.  Sensory examination was 
otherwise intact to light touch and normal in the lower 
extremities.  There was slight, right lower extremity atrophy 
in the right calf, with the girth measuring 32 cm (at a level 
10 cm below the knee) versus 34 cm on the left.  Motor 
function was slightly diminished to 4.5/5 in the right lower 
extremity, but was normal at 5/5 power in the left lower 
extremity.  Muscle strength was further diminished to 4.5 
power on plantar flexion and dorsiflexion of the right great 
toe.  X-ray of the lumbosacral spine revealed no evidence of 
compression or other fracture.  The pedicles were intact.  
Intervertebral disc spaces were not significantly 
compromised.  Degenerative hypertrophic lipping was noted  at 
the bodies of L3 through L5.  The radiographic impression was 
spondylosis.  

The diagnosis was spondylosis of the lumbar spine with lumbar 
radiculopathy.  The examiner concluded that the veteran had 
limitations of prolonged sitting, standing, and walking, as 
well as frequent bending and heavy lifting due to his lumbar 
condition.

A January 2003 rating decision granted an increased rating to 
20 percent for the service-connected spondylosis of the 
lumbar spine with lumbar radiculopathy.  The veteran timely 
appealed that determination, asserting that a rating in 
excess of 20 percent is warranted for the service-connected 
lumbar spine disability.  

Additional VA treatment records were obtained and associated 
with the claims file, dating from late 2002 through April 
2004.  Most of the records are related to the management of 
the veteran's pain associated with the squamous cell 
carcinoma resection of the jaw, as well as treatment for 
right-sided empyma and other pulmonary problems, and 
unrelated to treatment for back pain; however, a couple of 
examination reports contain a musculoskeletal component.  For 
example, a December 2002 pain clinic follow-up note reveals 
that the veteran ambulated with a smooth and steady gait, 
unassisted and without discomfort.

An April 2003 pain clinic discharge note shows that the 
veteran complained of intermittent low back pain, although he 
indicated that the pain was not problematic at that time.  
The veteran performed stretching exercises and denied bladder 
or bowel incontinence, weakness, or episodic falls.  
Examination of the low back revealed strength of 5/5, and no 
weakness.  Deep tendon reflexes were +2/4 
symmetrical/bilateral.  There was no tenderness to palpation 
over the lumbar paraspinal muscles, and there was good active 
range of motion.  No muscle atrophy was noted.  The examiner 
opined that the veteran's low back pain was most likely due 
to degenerative disc disease (DDD), with no significant 
neurological deficits, or findings on examination.  The 
veteran denied problems with activity, thus no work up was 
found necessary at that time.  

An October 2003 pain clinic follow-up note reveals that the 
veteran had chronic low back pain and neck pain.  The veteran 
reported that he injured his back during service, was 
treated, and his pain subsided, until about 3 or 4 months 
ago, probably because the sofa he was sleeping on gave out. 
The pain was mostly localized to his mid back, without 
radiating symptoms.  The pain was achy, intermittent, and 
occasionally sharp.  The veteran denied any associated 
symptoms of bladder or bowel incontinence, or weakness.  On 
examination, the veteran ambulated with smooth and steady 
gait, but favoring the right leg.  There was no apparent 
deformity of the lumbar spine.  There was minimal tenderness 
over the paraspinal muscles.  Active range of motion was 
intact, with minimal limitations.  Strength was 5/5 in the 
lower extremities.  Straight leg raising (SLR) was negative, 
and there was no muscle atrophy.  AP views of the 
thoracolumbar spine revealed no evidence of significant 
degenerative changes or acute osseous injury involving the 
thoracolumbar spine.  The source of the pain appeared to be 
mechanical/musculoskeletal which worsened after a change in 
mattress.  There were no radicular complaints and no 
neurological deficit.  

A November 2003 notation indicated that the veteran's low 
back was not bothering him as much as the neck pain, although 
moderate degenerative changes at the L4-5, L5-S1 levels was 
noted on x-ray.  

At an August 2004 examination provided on a fee-basis for VA, 
the veteran continued to report pain in the lumbosacral spine 
area.  The veteran reported that he started using a wheel 
chair about three years ago.  The veteran described his low 
back pain as intermittent.  The pain occurred three times per 
day and did not travel.  The pain was described as aching and 
cramping.  On a scale of 1-10, his pain was a 5.  Physical 
activity increased the pain, as did laying, sitting, lifting, 
bending and/or standing too long.  The veteran reported that 
his pain was relieved by rest, Methadone, and complete bed 
rest.  

On examination, the veteran's posture was normal; he walked 
with a stiff back gait.  Flexion was limited to 40 degrees, 
and extension was limited to 10 degrees.  Right and left 
bending was limited to 20 degrees, and right and left 
rotation was limited to 20 degrees.  There was no radiation 
of pain on movement.  There was no muscle spasm, or 
tenderness.  The ranges of motion were limited by pain and 
lack of endurance.  There was no ankylosis present in the 
lumbar spine.  There was no nerve root involvement.  There 
was no evidence of radiculopathy.  There was no evidence of 
any bowel or bladder dysfunction.  SLR was 90/90 in both the 
seated and supine positions.  Neurologic examination and 
sensory examination was normal.  Motor strength and sensation 
was normal.  X-rays of the lumbar spine showed evidence of 
degenerative arthritic changes as well as joint narrowing at 
L4-5 and some facet joint irregularity, asymmetry at L5-S1.  
The diagnosis was lumbosacral spine intervertebral disk 
syndrome, spondylosis of the lumbar spine without 
radiculopathy.  

The examiner opined that the range of motion restrictions on 
examination were essentially exaggerated.  Specifically, the 
examiner noted that he did not find muscle spasm, and felt 
that the veteran could have flexed his spine much more than 
what was displayed on examination.

At the veteran's personal hearing in February 2006, the 
veteran did not recall the August 2004 examination.  The 
veteran testified that he was in constant pain, which was 
mostly in the low back, but sometimes shot down his legs, 
and/or up the middle of his back.  The veteran described the 
severity of the pain as normally an 8-10 out of 10.  

The preponderance of the evidence is against a rating in 
excess of 20 percent for the service-connected spondylosis of 
the lumbar spine, under either the old or the revised 
criteria for rating disabilities of the spine.  

The examination in November 2002 revealed objective evidence 
of mild muscle spasm, moderately limited range of motion, and 
increased pain with prolonged standing, walking, or other 
activity.  Muscle spasm has not been objectively demonstrated 
on other VA examinations, including the August 2004 fee-basis 
examination, or on outpatient treatment records.  These 
manifestations, when applied to the old criteria for 
lumbosacral strain, more nearly approximate moderate strain.  
Neither listing of the spine, marked limitation of forward 
bending or positive Goldthwaite's sign was shown.

Likewise, the evidence does not show that the veteran's 
limitation of motion of the lumbar spine was more than 
moderate in degree.  Fairly significant limitation of motion 
was noted on examination in August 2004; however, the 
examiner opined that the veteran's actual range of motion was 
probably greater than what he portrayed on examination.  This 
opinion is supported by the VA treatment records which show 
essentially normal active range of motion of the lumbar 
spine.  Based on the examiner's opinion and the outpatient 
records, severe limitation of motion of the lumbar spine is 
not established.  The outpatient treatment records 
demonstrate that the veteran's range of motion of the lumbar 
spine was full during most of this time period.  Thus, the 
objective findings in the outpatient records do not support 
the ranges of motions recorded at the November 2002 or August 
2004 examinations, and a rating in excess of 20 percent based 
on limitation of motion of the lumbar spine under the old 
criteria is therefore not warranted.  

Although the August 2004 examiner diagnosed intervertebral 
disc syndrome, a rating in excess of 20 percent under the old 
criteria for intervertebral disc syndrome is not warranted.  
Severe intervertebral disc syndrome with little intermittent 
relief is not demonstrated.  The outpatient treatment records 
clearly establish that the veteran's low back pain is 
intermittent.  In fact, the veteran indicated in November 
2003 that his back was not bothering him as much as his other 
pain, including neck pain.  Additionally, no significant 
neurological deficits were reported.  These manifestations, 
when applied to the old criteria for intervertebral disc 
syndrome, more nearly approximate moderate intervertebral 
disc syndrome, with recurring attacks, consistent with the 20 
percent rating assigned.  Although the veteran testified in 
February 2006 that he suffered from pain shooting down his 
leg, the objective evidence of record does not support a 
finding of neurological deficit.  

The veteran also testified that his pain was constant and he 
suffered from incapacitating episodes which kept in bed most 
of the time; however, the objective findings do not indicate 
that the veteran suffered from incapacitating episodes of 
back pain requiring bed rest prescribed by a physician having 
a total duration of at least 4 weeks during any one-year 
period.  Thus, a rating in excess of 20 percent under the new 
criteria for rating intervertebral disc syndrome from 
September 23, 2002 (the effective date of the new 
regulations) is not warranted.

Furthermore, application of the General Formula for Diseases 
of the Spine, from its effective date of September 26, 2003 
does not result in a rating in excess of 20 percent.  
Specifically, the evidence does not show that forward flexion 
of the thoracolumbar spine was limited to 30 degrees or less, 
and ankylosis of the lumbar spine has never been 
demonstrated.  Since no significant neurological deficits are 
shown, there is no basis for assigning a separate rating 
based on neurological residuals.

A rating in excess of 20 percent is not warranted for the 
service-connected spondylosis of the lumbar spine under 
either the old, or the revised criteria for rating 
disabilities of the spine, including intervertebral disc 
syndrome.  The veteran clearly suffers from degenerative 
changes in the lumbar spine; however, as summarized above, 
the veteran is appropriately compensated for the level of 
disability demonstrated on examinations and outpatient 
treatment, even when considering additional pain on motion 
and lack of endurance.  

Finally, although the examiners in 2002 and 2004 were not 
provided with the veteran's claims file for review in 
conjunction with the examinations, it does not appear that 
any such review would have been favorable to the veteran.  
The outpatient records and the veteran's hearing testimony 
are inconsistent with the findings on the examination 
reports.  The veteran reported severe constant pain at his VA 
fee-basis examinations, but the outpatient records reflect a 
much less severe portrayal of the level of low back pain.  In 
other words, the outpatient treatment records paint an 
overall disability picture that is less severe, with regard 
to the veteran's back pain, than the severity of the service-
connected lumbar spine disability portrayed on the 2002 and 
2004 examination reports.  Thus, a review of the claims file 
by the fee-basis examiners would not change the outcome of 
this case.  Rather, a review of the outpatient treatment 
records by the August 2004 fee-basis examiner, in particular, 
would serve to justify his opinion that the veteran's range 
of motion of the lumbar spine was probably not as limited as 
he portrayed on examination.  

As the preponderance of the evidence is against the claim for 
an increased rating in excess of 20 percent for the service-
connected spondylosis of the lumbar spine, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

An increased rating in excess of 20 percent for the service-
connected spondylosis of the lumbar spine is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


